EXHIBIT 21.1 INTERNATIONAL SHIPHOLDING CORPORATION SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2011 Jurisdiction Under Which Organized International Shipholding Corporation (Registrant) Delaware Waterman Steamship Corporation New York Sulphur Carriers, Inc. Delaware Central Gulf Lines, Inc. Delaware Enterprise Ship Company, Inc. Delaware CG Railway, Inc. Delaware Terminales Transgolfo, S.A. de C.V(1) Mexico Bay Insurance Company Limited Bermuda LCI Shipholdings, Inc. Marshall Islands Cape Holding, Ltd. Cayman Islands Dry BulkCape Holding, Inc. Panama Dry Bulk Australia LTD. British Virgin Islands Dry Bulk Cedar LTD. British Virgin Islands Dry Bulk Fern LTD. British Virgin Islands Dry Bulk Americas LTD. British Virgin Islands Gulf South Shipping Pte. Ltd. Singapore Marco Shipping Co. Pte. Ltd. Singapore Marco Ocean Pte. Ltd. Singapore N. W. Johnsen & Co., Inc. New York East Gulf Shipholding, Inc. Marshall Islands LMS Shipmanagement, Inc. Louisiana MPV, Inc. Marshall Islands Bulk Shipholding, Inc. Marshall Islands Oslo Bulk AS (2) Oslo, Norway Belbulk Shipping Pte. Ltd.(2) Singapore Oslo Bulk Shipping AS (2) Oslo, Norway HAV Ship management AS (2) Nesttun, Norway Oslo Bulk Pte. LTD(2) Singapore Oslo Bulk Holding PTE. Ltd (2) Singapore (1)49% owned by CG Railway, Inc. (2)25% owned by Bulk Shipholding, Inc.
